UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4313


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC DEWAUN BROWN, a/k/a Blaze, a/k/a Doughboy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:06-cr-00317-NCT)


Submitted:    May 28, 2009                  Decided:   June 19, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.    Angela Hewlett Miller, Assistant
United   States Attorney,  Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following       a     jury    trial,       Eric        Dewaun    Brown      was

convicted    of     two   counts   of    distribution         of    cocaine     base,    in

violation of 21 U.S.C. § 841 (2006).                  Brown was sentenced to 121

months     imprisonment.           Counsel     filed     a     brief        pursuant     to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious issues for appeal but questions whether

the indictment properly alleged the offenses and whether the

evidence was sufficient to support the convictions.                            Brown was

notified of his right to file a pro se supplemental brief, in

response to which he filed two affidavits of additional evidence

refuting his identity as the person who distributed the crack

cocaine.     The Government elected not to file a responsive brief.

Finding no error, we affirm.

            Counsel       first      questions        whether         the      indictment

properly    alleged       the   offenses       of   which      Brown     was    charged.

Because this claim is raised for the first time on appeal, we

review the sufficiency of the indictment for plain error.                               See

United     States    v.    Cotton,       535   U.S.    625,        631   (2002).         An

indictment must contain the elements of the offense and fairly

inform the defendant of the charge against which he must defend,

and it must also enable the defendant to plead an acquittal or

conviction in bar of future prosecutions for the same offense.

United States v. Resendiz-Ponce, 549 U.S. 102, ___, 127 S. Ct.

                                           2
782, 788 (2007) (quoting Hamling v. United States, 418 U.S. 87,

117 (1994) (internal brackets omitted)); see Fed. R. Crim. P.

7(c)(1); see also United States v. Williams, 152 F.3d 294, 299

(4th     Cir.    1998)     (“‘One       of   the    principal           purposes       of     an

indictment is to apprise the accused of the charge or charges

against him so he can prepare his defense.’”) (quoting United

States v. Fogel, 901 F.2d 23, 25 (4th Cir. 1990)).

               Here,    the    indictment       charged     that    Brown       “willfully,

knowingly and intentionally did unlawfully distribute 52.1 grams

(net weight) of a mixture and substance containing a detectible

amount    of    cocaine       base    (“crack”).          The   indictment            makes    a

similar charge in count 2 with respect to the February 2006

distribution       of    47.9        grams   of    crack.          We    find    that       the

indictment      was     sufficient      to   allege     violations        of     21    U.S.C.

§ 841, to apprise Brown of the charges against him, and to allow

him to prepare a defense.

               Brown and his attorney both assert on appeal that the

evidence was insufficient to support Brown’s conviction.                                    The

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.       Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact   could     accept       as     adequate     and   sufficient        to     support      a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

                                             3
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

           The government presented             the       testimony   of   Special

Agent Robert Padgett of the State Bureau of Investigation and

that of a confidential informant working with Agent Padgett that

they conducted two controlled purchases of crack cocaine from a

man they knew as “Blaze” or “Doughboy.”                      Both men identified

Brown from his drivers license photo and identified him in court

as the man from whom they purchased the crack cocaine.                     Brown’s

defense   was   that   he   did    not    use       the   nicknames   “Blaze”   and

“Doughboy” but that another man who lived in the area used those

names.    Viewing the evidence in the light most favorable to the

government, we find that the evidence is sufficient to support

the jury’s conclusion that Brown was the perpetrator of the drug

sales, and thus the evidence supports Brown’s convictions on the

two charges.    See Glasser, 315 U.S. at 80.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm Brown’s conviction and sentence.

This court requires that counsel inform Brown, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If Brown requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    this      court       for    leave    to   withdraw     from

                                          4
representation.        Counsel’s motion must state that a copy thereof

was served on Brown.          We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        5